DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II (claims 13-24 and newly added claims 25-30) in the reply filed on July 18, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-22, 26-27 and 29-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
“a conductive paste” (claim 13, line 15) is vague and confusing because it is un clear as to “a conductive paste” is the same or different from “a conductive paste” recited in lines 13-14 of the same claim.
“paste sinters or melts or sinters” (claim 1, line 18) is confusing because it is unclear as to what is the distinction between the first “sinters” and the second “sinters”.
Claims 19, 25 and 28 are vague and indefinite because they having limitations within parenthesis which are unclear whether limitations within the parenthesis are part of the claimed invention.
	Claim 27 and claim 30 are the same as claims 26 and claim 29, respectively and depend on the same claims 21 and 24, respectively.  Therefore, claims 27 and 20 should be cancelled or changed their dependency.
	Claims 21-22 and 25-27 are vague and indefinite because claim 21 directs to a method for forming a multilayer circuit board however it has no method/process step.  Thus claim 21 is incomplete for omitting essential steps to define the claimed invention.

Allowable Subject Matter
Claims 13, 21, 23 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 14-20, 22 and 25-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or suggest method for forming a circuit board or multilayer circuit board from catalytic laminate layer(s) which having catalytic particles present below an exclusion depth of at least one surface by forming channels below the exclusion depth and apertures through the catalytic laminate and sintering or melting the filled conductive paste onto the electroless plated deposition of the channels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited for their general teaching of forming circuit board or multilayer circuit board using catalytic laminate(s) except for the allowability limitations as recited in the reasons for allowance above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 31, 2021 	                                           Primary Examiner, Art Unit 3729